          Case 1:20-cv-10435-WGY Document 46 Filed 06/26/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

                                              )
MARGARET SZEWCZYK,                            )
                                              )
                          Plaintiff,          )
                                              )       CIVIL ACTION
                    v.                        )       NO. 20-10435-WGY
                                              )
MAXON PRECISION MOTORS, INC.,                 )
MAXON MOTORS AG,                              )
CHRISTOPHER BLAKE,                            )
MARTIN ZIMMERMANN, and                        )
EUGEN ELMIGER,                                )
                                              )
                          Defendants.         )
                                              )



YOUNG, D.J.                                                 June 26, 2020

                            MEMORANDUM AND ORDER

      Margaret Szewczyk (“Szewczyk”) filed a complaint alleging

claims for sexual harassment, hostile work environment,

disparate treatment, retaliation, aiding and abetting the

discrimination and retaliation, ADEA, and FAPA.            Compl., ECF No.

1.   Maxon Precision Motors, Inc. (“Maxon Precision”),

Christopher Blake (“Blake”), and Gregory Hayman moved to dismiss

seven of the eleven claims.1         Defs.’ Mem. Law Supp. Mot. Dismiss

(Mot. Dismiss), ECF No. 20.         After a hearing on June 16, 2020,

This Court allowed in part and denied in part the motion to


      1On June 16, 2020, this Court dismissed the claims against
individual defendant Hayman. ECF No. 45.
                                        [1]
         Case 1:20-cv-10435-WGY Document 46 Filed 06/26/20 Page 2 of 5



dismiss.     ECF No. 45.    This Court took under advisement the

motion to dismiss the aiding and abetting discrimination and

retaliation claim as to Blake, and now ALLOWS it.           Id.

     Blake moved to dismiss the aiding and abetting

discrimination and retaliation claim under M.G.L. c. 151B

alleging that Szewczyk failed to name him in her complaint

before the United States Equal Employment Opportunity

Commission.2     Mot. Dismiss 15-18.

     [A] failure to name a party as a respondent in a
     charge filed with the [Massachusetts Commission
     Against Discrimination] does not preclude a later
     civil action against that party if the conduct of the
     party was put in issue by the charge and the party had
     notice of and an opportunity to conciliate the charge.
Chatman v. Gentle Dental Ctr., 973 F. Supp. 228, 235 (D. Mass.

1997) (Lindsay, J.).

     In the light best for Szewczyk, the most favorable

conclusion this Court could reach is that Blake was indeed

identified in materials appended to the charge and incorporated

by reference.      See Stewart v. Kuligowska, 28 F. Supp. 2d 690,



     2 Szewczyk filed her charge of discrimination before the
Equal Employment Opportunity Commission. See Compl. ¶ 26; Mot.
Dismiss, Ex. 1, Charge of discrimination (“EEOC/MCAD Charge”),
ECF No. 20-1. Pursuant to the agencies administrative
cooperation agreement, the charge is simultaneously filed with
the Massachusetts Commission Against Discrimination.
See Errichetti v. Massachusetts Water Resources Authority, 300
F. Supp. 2d 270, 272 n.2 (D. Mass. 2004) (Stearns, J.) (“Because
of a Worksharing Agreement between Massachusetts and the federal
government, a complainant may with a single filing initiate both
state and federal proceedings.”)
                                      [2]
      Case 1:20-cv-10435-WGY Document 46 Filed 06/26/20 Page 3 of 5



692 (D. Mass. 1998).    Szewczyk failed, however, to allege in her

complaint that Blake “had notice of the [Massachusetts

Commission Against Discrimination] Charge and an opportunity to

conciliate.”   See Chatman, 973 F. Supp. at 236.

     At a motion to dismiss stage, this Court is limited to “the

legal sufficiency of a plaintiff's claim to those facts alleged

in the complaint and the inferences that may reasonably be drawn

from those alleged facts.”     Id.     It is not possible for this

Court to reasonably infer that Blake had notice of and an

opportunity to conciliate the charges against him at the

Massachusetts Commission Against Discrimination.        The complaint

is silent on this subject.     In this regard, the complaint only

asserts that Szewczyk “has exhausted her administrative

remedies,” because she filed the administrative complaint with

the United States Equal Employment Opportunity Commission, and a

notice of right to sue the “Defendant” was issued.         Compl. ¶ 26.

“Defendant” is not a term defined in the complaint.         Maxon

Precision is the only named respondent in the charge with the

Massachusetts Commission Against Discrimination.        See EEOC/MCAD

Charge.   The notice of right to sue only contains the following

reference:

     cc:
     MAXON PRECISION MOTORS INC.
     125 Dever Drive
     Tauton, MA 02780
     Attn. HR Director

                                     [3]
      Case 1:20-cv-10435-WGY Document 46 Filed 06/26/20 Page 4 of 5



Compl., Ex. A, Notice of Right to Sue (“Notice”), ECF No. 1-1.

     If a copy of the administrative complaint was ever served

on the respondent -- Maxon Precision --, this Court can only

reasonably infer that it was served to the “HR Director,” not to

Blake as president of Maxon Precision.       Szewczyk did not allege

in her complaint that Blake had the ability to participate in

the administrative proceeding, was involved in the process or

had an opportunity, whatsoever, to conciliate the claim prior to

the civil suit.   See Mirabal v. Herb Chambers of Auburn, Inc.,

Civil Action No. 11-11047-JLT, 2012 U.S. Dist. LEXIS 32301, at

*5 (D. Mass. Mar. 12, 2012) (Tauro, J.); Cf. Chapin v.

University of Massachusetts, 977 F. Supp. 72, 77 (D. Mass. 1997)

(Lindsey, J.) (sufficient notice when unnamed individual

defendant was “significantly involved” in the administrative

process).

     Szewczyk’s argument that her attorney’s “demand letter” was

a proper attempt to give Blake the opportunity to conciliate the

claims is meritless.    See ECF No. 29.     Hagan’s affidavit

indicates that the “demand letter” was sent to “Eugen Elmiger,

Karl-Walter Braun and Bruce Osterman.”       See ECF No. 29-1.        This

Court cannot reasonably infer that the demand letter gave notice

or is a valid opportunity to conciliate with Blake when he is

not even mentioned on it.



                                   [4]
      Case 1:20-cv-10435-WGY Document 46 Filed 06/26/20 Page 5 of 5



     The motion to dismiss the aiding and abetting

discrimination and retaliation under M.G.L. c. 151B claim as to

defendant Blake is hereby ALLOWED.



     SO ORDERED.



                                             /s/ William G. Young
                                             _____________________
                                             WILLIAM G. YOUNG
                                             DISTRICT JUDGE




                                   [5]
